MEMORANDUM ***
Anahit Patatanyan, a native of Iran and citizen of Armenia, petitions for review of a Board of Immigration Appeals’ summary affirmance without opinion of an Immigration Judge’s (“IJ”) order denying her ap*126plication for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review an adverse credibility determination for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we deny the petition for review.
The IJ’s adverse credibility determination is supported by Patatanyan’s failure to produce evidence that she is a practicing Jehovah’s Witness, despite her testimony that she had attended services three times a week for several months in the United States. See Mejia-Paiz v. INS, 111 F.3d 720, 723-24 (9th Cir.1997).
The IJ was reasonable in requiring corroborating evidence given inconsistencies in Patatanyan’s testimony, her “non-responsive” demeanor, and the fact that another asylum application with an entirely different legal and factual basis had been submitted on Patatanyan’s behalf. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000) (holding that “where the IJ has reason to question the applicant’s credibility, and the applicant fails to produce nonduplicative, material, easily available corroborating evidence and provides no credible explanation for such failure, an adverse credibility finding will withstand appellate review”).
Because Patatanyan failed to demonstrate that she was eligible for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Farah v. Aschroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Patatanyan also failed to credibly demonstrate that it was more likely than not that she would be tortured if removed to Armenia, the IJ properly denied relief under the CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.